Citation Nr: 1336691	
Decision Date: 11/12/13    Archive Date: 11/22/13

DOCKET NO.  12-00 335	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada



THE ISSUE

Entitlement to service connection for obstructive sleep apnea.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Avery M. Schonland, Associate Counsel





INTRODUCTION

The Veteran served on active duty from June 2005 to June 2009.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from an August 2010 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  The Board notes that during the course of the appeal, the Veteran's claims file was temporarily brokered to the St. Louis RO.  The Reno RO certified this case to the Board on appeal

In his December 2011 substantive appeal, the Veteran requested a videoconference hearing in connection with his claim.  However, he withdrew this request in a May 2012 statement.  There are no other hearing requests of record; therefore, the Board deems his request for a hearing withdrawn.  See 38 C.F.R. § 20.704(e) (2012).  



FINDINGS OF FACT

On May 14, 2012, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant, through his authorized representative, that he wished to withdraw the issue of entitlement to service connection for obstructive sleep apnea.  



CONCLUSION OF LAW

The criteria for withdrawal have been met, and the issue of entitlement to service connection for obstructive sleep apnea is dismissed.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105(d)(5).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204(a).  Withdrawal may be made by the appellant or by his authorized representative.  38 C.F.R. § 20.204(a).  

In the present case, the appellant, through his authorized representative, has withdrawn the issue of entitlement to service connection for obstructive sleep apnea in a May 2012 statement.  Therefore, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review this issue, and it is dismissed.  


ORDER

The issue of entitlement to service connection for obstructive sleep apnea is dismissed.  



____________________________________________
JESSICA J. WILLS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


